Citation Nr: 0806643	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-04 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for temporomandibular 
joint (TMJ) dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1978 
to June 1989, followed by service in the Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from June 2004 and April 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for a lower back condition and TMJ dysfunction, respectively.  

The veteran requested a local hearing with a Hearing Officer, 
however later cancelled this request.  


FINDINGS OF FACT

1. Resolving all doubt, the competent medical evidence shows 
a relationship between a current low back disability and 
service.

2.  The preponderance of the medical evidence is against a 
finding that the veteran has a current TMJ dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).

2.  A TMJ dysfunction was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2004.  The RO provided notice 
pursuant to Dingess v. Nicholson, in March 2006, subsequent 
to the initial adjudication in April 2005.  While the March 
2006 notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473, 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.                    
                                                          
VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran medical 
examinations, and obtained medical opinions as to existence 
of the disability.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

The veteran's service connection claim for a low back 
disability has been considered with respect to VA's duties to 
notify and assist.  Given the favorable outcome noted below, 
no conceivable prejudice to the veteran could result from 
this adjudication.  See, Bernard v. Brown, 4 Vet. App. 384. 
393 (1993).
                                                                           
Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Low Back Disability 

The veteran seeks service connection for a low back 
disability that she claims is due to an automobile accident 
during service.  

There are divergent medical opinions concerning whether the 
veteran has a current disability. 

The negative evidence consists of a VA examination that was 
conducted in January 2005.  The claims file was reviewed by 
the examiner and range of motion testing was conducted.  
Initially, degenerative joint disease and scoliosis was 
diagnosed. However, following a review of x-rays, which were 
negative, a diagnosis of mechanical low back pain was made.  

The positive evidence consists of an August 1999 private 
medical record, which shows an assessment of low back ache 
and muscle spasm.  An October 2004 letter from her clinician 
at a Scott and White clinic also notes that the veteran was 
evaluated with an acute lumbar strain in 1999.  Finally, a 
November 2005 opinion from the veteran's private chiropractor 
indicates that the veteran suffers from thoracic, lumbar, and 
sacroiliac segmental dysfunction, right lateral collateral 
ligament sprain, and associated spasms.  Likewise, it is 
noted that the veteran suffers from chronic degenerative disc 
disease and chronic osteoarthritis throughout her spine.  It 
was also noted that the veteran had been a patient of the 
chiropractor since October 2001.  

The veteran has put forth evidence of a present disability in 
the form of chiropractic and medical opinions that 
essentially counterbalance the VA examiner's evaluation; thus 
the evidence is in equipoise.  The private chiropractic and 
VA examiner's opinions are competent, and there appears to be 
no reason to value one over the other.  Therefore, all doubt 
is resolved in the veteran's favor and the presence of a 
current low back disability is shown. 38 U.S.C.A. § 5107(b).  

Service medical records (SMRs) dated in January 1984 indicate 
that the veteran had an in-service incurrence of back pain.  
It was noted that the veteran had an automobile accident in 
which she was hit from behind, and that following the 
accident she complained of back pain.  In April 1986 the 
veteran's SMRs again indicate that she had arm, shoulder, and 
back issues from a past car accident.  

As the record shows a present low back disability and back 
pain due to a car accident in service, the determinative 
issue is whether the injury suffered while in the military 
and the present low back disability are directly related.

In November 2005, following a review of her military records, 
an examination, and x-rays, the veteran's chiropractor 
reported that her degenerative disc disease and the 
osteoarthritis of her spine, as well has her other spinal 
conditions, are due to her automobile accident while in 
service.

There are no other medical opinions of record addressing the 
etiology of the veteran's low back disability.  The medical 
evidence demonstrates that the veteran was involved in an 
automobile accident in October 2001 and complained of low 
back pain and spasms two days after the accident.  She also 
mentioned on the report that she had been in a previous 
accident in August 2000, but did not receive any injuries.  
While the veteran had a potential incurrent injury to her 
back in October 2001, she had findings of lumbar strain and 
muscle spasm prior to that time.  The medical opinion of 
record also relates the present back disability to the 
previous in-service motor vehicle accident in 1984 rather 
than any post-service injury.

In the present case the evidence favorable to a finding of 
service connection is in relative equipoise with the evidence 
unfavorable to a finding of service connection. See 38 
U.S.C.A. § 5107(b).  For this reason, service connection is 
warranted.


II.  TMJ Dysfunction

The veteran seeks service connection for TMJ dysfunction that 
she claims was diagnosed in service.  

The veteran's service medical records (SMRs) dated in 
December 1980 note TMJ neuralgia, moderately severe.  No 
further treatment for TMJ dysfunction is noted in the 
veteran's SMRs.  A clinical evaluation dated in February 1989 
notes that the veteran has a normal head, face, neck, mouth 
and throat.  Likewise, in February 1989, the veteran reported 
having no swollen or painful joints.

The medical records after service do not show probative 
medical evidence of a present TMJ disability.  A private 
medical treatment record dated in January 1995 notes that the 
veteran complained of pain in her right jaw that extends 
toward her ear and underneath her jaw line.  The clinician 
assessed the veteran with dental pain. 

In an October 2004 letter, the veteran's chiropractor noted 
that the veteran was under his care for chronic health 
problems, including TMJ dysfunction.  This same chiropractor 
reported in a November 2005 letter, following a review of her 
military records, an examination, and x-ray findings, that 
the veteran's TMJ was affected by altered biomechanics due to 
a car accident in service. 

A VA dental and oral examination was conducted in December 
2004.  The veteran related that during service she was hit in 
the side of the face by a tree branch while riding on a 
vehicle.  The examiner used a panoramic radiograph during the 
examination.  He found that there was no functional 
impairment due to loss of motion or masticatory function 
loss, and that there was no bone loss of the mandible, 
maxilla, or hard palate.  It was also noted that the veteran 
was partly edentulous and the range of motion (ROM) of her 
TMJ was within normal limits.  There was no popping or 
clicking during the examination, and she had no chronic pain 
or history of prior TMJ therapy.  The examiner concluded that 
the veteran had no apparent temporomandibular joint 
dysfunction.  

The issue on appeal is based on the contention that the 
veteran currently has TMJ dysfunction.  The evidence of 
record includes the October 2004 letter from the veteran's 
chiropractor that notes TMJ dysfunction.  In writing this 
letter it does not appear that the chiropractor reviewed the 
veteran's claims file, and no objective diagnostic tests were 
conducted in making this diagnosis.  Likewise, there is no 
rationale for this opinion.  The November 2005 letter, which 
did follow a review of the veteran's military records, 
indicated that the veteran's accident affected her 
temporomandibular joint, but did not state that she has a 
present diagnosis of TMJ dysfunction.  

In contrast to both opinions, during the December 2004 VA 
examination a physical examination was conducted, ROM testing 
was performed, and the examiner used a panoramic radiograph 
to examine the veteran.  Likewise, rationales and objective 
findings underlie the VA examiner's opinion.  The December 
2004 VA examination report is of the greatest probative value 
in light of the physician having examined the veteran with 
diagnostic tests and addressed the specific question at 
issue; that is, does the veteran have a current disability.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (stating 
that the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion.")  

Although the veteran's lay assertions and private medical 
opinions have been considered, they do not outweigh the other 
evidence of record, which shows that the veteran does not 
currently have a TMJ disability.  The veteran's statements 
are accepted as credible regarding her own subjective mental 
impressions that she experienced during and after service; 
however she is not qualified to diagnose a particular 
disability or disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Additionally, pain alone does not 
constitute a disability that can be service connected.  
Sanchez-Benitez v. West, 13 Vet. App. 282.  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury that occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of 
proof of a present disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995). 

The preponderance of the evidence is against the claim for 
TMJ dysfunction.; there is no doubt to be resolved; and 
service connection for TMJ dysfunction is not warranted.  
Gilbert v. Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 
(b), 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a low back disability 
is granted, subject to the rules and payment of monetary 
benefits.

Entitlement to service connection for TMJ dysfunction is 
denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


